Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  158068                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158068
                                                                    COA: 336406
                                                                    Wayne CC: 95-010246-FC
  TYKEITH L. TURNER,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 17, 2018
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether a legal misconception concerning a defendant’s sentence on one
  count renders the sentences for other counts arising out of the same transaction invalid;
  (2) whether the requirements for a motion for relief from judgment must be satisfied
  before a defendant may be resentenced on other counts where a change in the law
  requires resentencing for one count, or whether a trial court may exercise its discretion to
  resentence on other counts where resentencing is required for one count; and (3) if the
  latter, what parameters apply to the exercise of the court’s discretion when deciding
  whether to resentence on other counts. The time for oral argument shall be 20 minutes
  for each side. MCR 7.314(B)(1).

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 5, 2019
           p0329
                                                                               Clerk